UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
ARACELIS POLANCO, as Administrator of the
Estate OF LAYLEEN CUBILETTE-POLANCO

                                   Plaintiff,                                Index No.: 19-cv-4623 (DLI)(SJB)

                           -against-                                         CONSENT TO CHANGE
                                                                             ATTORNEY
THE CITY OF NEW YORK, COLLEEN VESSELL,
TYKISHA WILLIAMS, TALAYA GALES, BIANCA
GARCIA, SHEVONNE DAVIS, and JANE DOE et al.

                                    Defendants.
--------------------------------------------------------------X

        IT IS HEREBY CONSENTED that KARASYK & MOSCHELLA, LLP, of 233

Broadway, New York, NY 10279, be substituted as attorney of record for the Defendant

CORRECTION OFFICER BIANCA GARCIA in the above-entitled action in place and stead

of the undersigned attorney as of the date hereof.

Date: New York, New York
      January ___,
              04 2021
                                                                         KOEHLER & ISAACS LLP
                                                                         Outgoing Attorneys

                                                                   By:
                                                                         KOEHLER & ISAACS LLP
                                                                         61 Broadway, 25th Floor
                                                                         New York, NY 10006
                                                                         (917) 551-1300

                                                                         KARASYK & MOSCHELLA LLP
                                                                         Incoming Attorneys

                                                                   By:
                                                                         Sonya G. Chazin, Esq.
                                                                         Karasyk & Moschella, LLP
                                                                         233 Broadway, Suite 2340
                                                                         New York, New York 10279
                                                                         Tel.: (212) 233-3800
                                                                         Fax: (212) 233-3801
                                                                         schazin@kmattorneys.com
